Title: From John Quincy Adams to Thomas Welsh, Jr., 4 February 1818
From: Adams, John Quincy
To: Welsh, Thomas, Jr.


				
					Dear Sir,
					Washington 4 february 1818
				
				You will find it most advisable to address your request for the appointment of a commissioner of bankrupts, if the law proposed should be adopted, directly to the president.—With such attestations of respectable persons, of known character, to your gratifications for the office, as you may be able to obtain.—I have found it necessary to establish it as a rule, to recommend for appointment no person with whom I have any personal or family relation.I am, &c.
				
					
				
				
			